DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Status of Claims
	Claims 16-34 remain pending in the application. 

Response to Amendment
	Applicant amendments filed 12/03/2021 have been entered. Applicant amendments to the claims overcome the previous 112(b) rejection set forth in the Office Action mailed 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin Harris on 03/03/2022.
Claim 16 shall be amended to add a comma to the end of line 4 such that it recites “wherein said porous matrix is either compressible or not compressible,” 

Allowable Subject Matter
Claims 16-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the closest prior art of record is Tung (US-2005/0180882-A1) in view of Wu (US-2007/0128070-A1). 
Tung teaches a device for taking a sample, comprising: 
an enclosure (referred to as annular expresser 210) with a first open end and a second end (referred to as expression plate 340) having a hole ([0032], [0034], and Figures 2, 3, and 6),

a porous matrix (referred to as absorbent member 112), disposed in said enclosure (210) and able to recover said sample, wherein said porous matrix is either compressible or not compressible ([0034] and Figure 5 and Figure 6)
	It is stated by [0037] of Tung that the absorbent member is generally made of sponge or foam, which are both understood to be compressible. 
Tung does not teach a plug having a piston connectable to the first end of the enclosure, where there is a sealing means between the plug and tank. 
	In the analogous art of detecting the presence or amount of an analyte in a fluid sample, Wu teaches a device with a sample collector with a receiving cup for said sample collector. 
	Specifically, Wu teaches a sample collector 102 with an extender 215 with an absorbent member 213 attached at the end ([0024], [0030], and Figures 8 and 9). It is understood that the sample collector 102 acts as the plug, and the extender 215 acts as the piston to push the absorbent member 213 down (see Figures 8 and 9). Where the initial position is similar to Figure 8, and the final position is similar to Figure 9. Further, Wu teaches a sealing means in the form of O-ring 607 between the sample collector base 209 and the inner surface of side wall 502 ([0034] and Figures 5, 6, 8, and 9). It is understood that while Figures 5 and 6, and Figures 8 and 9 are different embodiments, the structure of the receiving cup and sample collector interact in the same way for both embodiments. As further seen in Figure 9, it is understood that the sample collector 102 is in its final position where the O-ring 607 seals the device. As 
It would have been obvious to one skilled in the art to replace the sample applicator 110 of Tung with the sample collector 102 of Wu for the benefit of sealing the device such that fluid sample cannot leak from the device ([0033] of Wu). 
However, the combination of Tung and Wu do not teach when said porous matrix is compressible, a bottom edge of said porous matrix is positioned above a top edge of the tank when said tank is in direct contact with the said end of said enclosure. 
As seen in Figure 6 of Tung, the tank is considered to be sleeve 220 and has a U-shape. However, the bottom edge of absorbent member 112 is not above a top edge of the sleeve 220. In the annotated Figure 6 below, it is understood that the dashed line marks where the top interior volume of the sleeve 220 is and it can be seen that the bottom edge of the absorbent member 112 is not above that line. 

    PNG
    media_image1.png
    268
    485
    media_image1.png
    Greyscale


It would not have been obvious to one skilled in the art to modify the device of modified Tung such that the bottom edge of the absorbent member 112 be above the top edge of the tank. 
Further, it is understood that the plug of modified Tung will not directly contact the tank, as seen in Figure 2 of Tung, the annular expresser 210 fits within the sleeve 220 (tank) such that when the plug (sample collector of Wu) is inserted, it will not contact sleeve 220 (tank). 
Further regarding claim 16, modified Tung does not teach where the porous matrix is not compressible. In the instance that the porous matrix is not compressible, the closest prior art of record is Durack (US-2008/0318342-A1). 
Durack teaches a device for taking a sample, comprising:
	an enclosure (pre-incubation chamber 26) with a first open end and a second end having a hole ([0036], Figure 1),

It is stated by [0038] that reference number 34 is a porous hydrophobic polyethylene frit that defines the base of the pre-incubation chamber. It is understood that the frit 34 is not compressible. 
	a plug (external flange 40) connectable to said first end of said enclosure (26) and having a piston (piston/plunger 38) sealingly closing first end of said enclosure (26), said plug (40) being movable with respect to said enclosure (26) from an initial position to a final position whereby said piston (38) compresses said sample when said porous matrix (34) is not compressible ([0039], Figure 1, 3-5), 
It is seen in Figure 4 that when the plunger is inserted into the open end of the pre-incubation chamber 26 and the external flange 40 (plug) of the piston 38 is pushed down, where the piston 38 compresses a predetermined volume of air inside the pre-incubation chamber 26 (enclosure) pressurizing the sample to force it to flow through the frit 34 (porous matrix). 
	a tank (housing 14) connectable to said second end of said enclosure (26), and said tank (14) is in fluid connecting with said enclosure (26) via said hole so as to recover the sample restored by said porous matrix (34) under the effect of the compression of said sample by said piston (38), ([0036], Figure 1),
It is understood from Figures 3-5 that as the piston 38 is inserted into the pre-incubation chamber (enclosure), it forces sample from the pre-incubation chamber 26 (enclosure) to the 
	sealing means (seal 44) being present between a bottommost edge of said plug (40) and an uppermost edge of said tank (14) ([0039], Figure 1), and
	It is stated by [0039] that plug has a seal 44 defined at the bottom of the plunger. It is understood from Figure 4, when the piston 38 is inserted in the pre-incubation chamber (enclosure), the seal 44 will be between the bottom most edge of the flange 40 (plug) and uppermost edge of the housing 14 (tank). 
Durack does teach a bleed hole 14 that is defined in the lower half of the housing 14 (tank) which is understood to lead to the outside, however Durack does not teach when said plug and said tank are connected to said enclosure and when said plug is in said final position, said plug is in direct contact with said tank to sealingly close said tank and occlude said conduit(s). It is understood from Figure 4 that when flange 40 (plug) is in its final position, it will not directly contact the housing 14 (tank) to sealingly close said housing 14 (tank) and occlude said bleed hole 16 (conduit(s)). 
It would not have been obvious to one skilled in the art to modify the device of Durack such that the tank have one or more conduit(s) connecting the inner volume of the tank (housing 14) to the outside, wherein, when said plug (40) and said tank (14) are connected to said enclosure (26) and when said plug (40) is in said final position, said plug (40) is in direct contact with said tank (14) to sealingly close said tank (14) and occlude said conduit(s). 
Note: recitation of “when said porous matrix is compressible, a bottom edge of said porous matrix is positioned above a top edge of the tank when said tank is in direct contact . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796